DETAILED ACTION
This action is responsive to the Amendment filed on 06/21/2022. Claims 1, 3, 5, and 8-9 are pending in the case. Claims 2, 4, and 6-7 have been canceled. Claims 1, 8 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 06/21/2022 (hereinafter Response), Applicant amended Claims 1 and 8; cancelled Claim 7; and argued against all objections and rejections previously set forth in the Office Action dated 03/22/2022.
Applicant’s amendment to claims 06/21/2022 to further clarify the metes and bounds of the invention are acknowledged. In particular, Applicant amended the independent claims to cancel the subject matter which had been added in the previous amendment to the independent claims (see Response filed 01/27/2022) and roll up subject matter previously recited in dependent claim 7.
Response to Amendment/Arguments
In response to Applicant's argument that GOOSSENS cannot be relied upon to teach “determining, based on the display sizes specified in the specifying step, arrangement positions where the standard image and the nonstandard image are arranged” (see Response, starting page 5), Examiner respectfully disagrees.
Applicant acknowledges that the citation for this element in the rejection of now-canceled claim 7 was GOOSENS [0094], and particularly “the spacing between adjacent windows in the secondary locations can be enlarged or shrunken to adjust the amount of obscuration occurring between the adjacent windows” (see Response page 6).
Applicant’s argument, however is with respect to the other mechanism described in [0094] for adjusting the spacing, which is with respect to the number of open windows (see Response page 8; see GOOSSENS [0094] In some embodiments, the spacing is automatically adjusted depending on the number of open windows that are displayed on the desktop). 
Applicant’s argument does not address how adjusting the spacing to adjust the obscuration (e.g. how much a first window obscures a second window is a function of their relative sizes; a smaller window is less obscuring to one displayed behind it, when presented in an overlapping layout, while a larger window is more obscuring to the one displayed behind it) cannot be relied upon to teach “determining, based on the display sizes specified in the specifying step, arrangement positions where the standard image and the nonstandard image are arranged”, particularly as the exemplary displays of GOOSSENS have the variously-resized windows at different positions.
It is noted that the claims do not require any specific calculation for determining the arrangement positions, only that the sizes of images are used; further the paragraphs that Applicant relies upon for support [0073, 0093] do not require any specific calculation (see e.g. [0093] The image arranging section 36 divides the thumbnail image bundle SG into the static portion L and the dynamic portion V, respectively calculates, based on the specified display sizes of the thumbnail images T, arrangement positions of the thumbnail images T in the static portion L and arrangement positions of the thumbnail images T in the dynamic portion V, and determines arrangement positions of the plurality of thumbnail images T forming the thumbnail image bundle SG.). 
Thus, the citation to GOOSSENS [0094] teaches a determination of the arrangement positions for the windows to be displayed (e.g. in FIGs 1B, 1C) which are based on the different sizes of the windows (the window which is currently in focus is not obscured; reduce obscuration of those windows which are not in focus).
Insofar as Applicant canceled the subject matter for which YAMADA was relied upon in the rejection of the independent claims, the new grounds of rejection of at least the independent claims under 35 USC 102(a)(1) in view of GOOSSENS is appropriate; these the new grounds of rejection in response to Applicant’s amendment.
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOOSSENS et al. (Pub. No.: US 2012/0131495 A1, previously cited).
Regarding claim 1, GOOSSENS teaches the display method comprising:  
a specifying step of, in an image group including a standard image having a first size and a nonstandard image having a second size different from the first size (see FIG 1A [0068] open application windows at various locations which can adopt different lateral dimensions; note that this is consistent with the instant application as originally filed [0053]… The original image P may be an icon of an application program or an operation screen of the application program; see FIG 1B showing same display windows either shrunken or centrally in focus; “image group including standard image of first size and non-standard image having second size” is assumed to be the scaled versions of the windows in FIG 1B), 
reducing, with respect to the first size one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size (as evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size; limitation recited in the alternative, thus only one must be shown in the art);
and specifying display sizes of the standard image and the nonstandard image (in order to generate FIGs 1B and 1C, three- dimensional browsable parade of each window; note that in FIG 1B the two images (138, 140) at the left of center (120a, 120b) are reduced and approximately the same size, even though their original windows (108, 110) were different sizes; see [0099] the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations; further when transitioning to FIG 1C, the size of window 136 must be specified (changed) to the size of window 136’); and
a displaying step (as illustrated in FIGs 1B and 1C; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size; [0092-0093] windows appear rotated and partially obscure other windows; note this has been acknowledged by Applicant, see Response filed 01/27/2022 page 9, first paragraph) of:
determining, based on the display sizes specified in the specifying step, arrangement positions where the standard image and the nonstandard image are arranged (in the previously cited figures 1B, 1C each window has a determined position [0094] spacing between windows can be adjusted based on the amount of obscuration; note that how much a window obscures another window is a function of their relative sizes and which window is the obscuring window); and
displaying the standard image and the non-standard image in the determined arrangement positions on a display region (as illustrated in FIGs 1B and 1C; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size; as further evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size). 
Regarding dependent claim 5, incorporating the rejection of claim 1, GOOSSENS further teaches wherein, in the image group, a part of the images overlaps an image located behind the images (as can clearly be seen in FIG 1B, image 138 is behind image 140; note [0092-0093] windows appear rotated and partially obscure other windows).
Regarding claim 8, GOOSSENS similarly teaches the display device comprising circuitry (GOOSSENS: structural components in FIG 9) to:
display an image (GOOSSENS: evidenced in any of FIGs 1A-1C, where “image” is interpreted in view of the disclosure as originally filed [0053]…The original image P may be an icon of an application program or an operation screen of the application program);
acquire, in an image group including a standard image having a first size and a nonstandard image having a second size different from the first size, the first size of the standard image and the second size of the nonstandard image (GOOSSENS: see FIG 1A [0068] open application windows at various locations which can adopt different lateral dimensions; see FIG 1B showing same display windows either shrunken or centrally in focus; “image group including standard image of first size and non-standard image having second size” is assumed to be the scaled versions of the windows in FIG 1B);
reduce, with respect to the first size, one of an enlargement magnification for the nonstandard image having a size larger than the first size or a reduction magnification for the nonstandard image having a size smaller than the first size (GOOSSENS: as evidenced in FIG 1C, note that the window 136 which was in focus in FIG 1B and was displayed larger than the non-focused windows is now displayed in reduced size as window 136’ to match the other windows of reduced size; limitation recited in the alternative, thus only one must be shown in the art);
specify display sizes of the standard image and the nonstandard image (GOOSSENS: in order to generate FIGs 1B and 1C, three dimensional browsable parade of each window; note that in FIG 1B the two images (138, 140) at the left of center (120a, 120b) are reduced and approximately the same size, even though their original windows (108, 110) were different sizes; see [0099] the sizes of the windows (e.g., windows 138, 140, and 142) presented in the secondary locations (e.g., secondary locations 120a-b and 122) can be significantly shrunken from their original sizes, such that the windows can fit within the limited space occupied by the secondary locations; further when transitioning to FIG 1C, the size of window 136 must be specified (changed) to the size of window 136’); 
determine, based on the display sizes, arrangement positions where the standard image and the nonstandard image are arranged (GOOSSENS in the previously cited figures 1B, 1C each window has a determined position [0094] spacing between windows can be adjusted based on the amount of obscuration; note that how much a window obscures another window is a function of their relative sizes and which window is the obscuring window); and
display the standard image and the nonstandard image in the determined arrangement positions in a display region (GOOSSENS: as illustrated in FIGs 1B and 1C, each window has a determined position where it is displayed; scaled versions of the windows of FIG 1A with non-standard sizes are displayed approximately the same size; [0092-0093] windows appear rotated and partially obscure other windows; note this has been acknowledged by Applicant, see Response filed 01/27/2022 page 9, first paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GOOSSENS in view of WEISSTEIN, Eric W. ("Rectangle." From MathWorld--A Wolfram Web Resource. 2011. Retrieved from [http://mathworld.wolfram.com/Rectangle.html] via Internet Archive on [06/21/2021]. 2 pages. previously cited).
Regarding dependent claim 3, incorporating the rejection of claim 1, GOOSSENS does not appear to expressly disclose wherein, in the specifying step, size of the images is determined based on respective sizes of diagonal lines of the images. GOOSSENS relies on the width and the height of rectangular windows (see e.g. [0068] open windows can adopt different lateral dimensions [0089] the graphical objects representing the open windows are still essentially flat (e.g., having a small thickness relative to width and height of the window) ).
However, as shown in WEISSTEIN, using the width and height of a rectangle, it is possible to mathematically compute the diagonal length using the expression (2).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GOOSSENS and WEISSTEIN before them, to have combined GOOSSENS (recording the size of a rectangular window (image) using width and height) and WEISSTEIN (determining the diagonal size of a rectangle using width and height ) and arrived at in the specifying step, size of the images is determined based on respective sizes of diagonal lines of the images by applying the well-understood mathematical technique for determining the diagonal of the rectangle in order to have a simpler comparison of size (that is, rather than comparing lengths, then widths (or widths, then lengths) to determine how similar two rectangles are; only one comparison of the computed diagonals is needed).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GOOSSENS in view of YAMADA (US 2012/0221943 A1, previously cited).
Note that YAMADA is discussed in more detail in the previous rejection of claim 1 in the Office action dated 03/22/2022. Only those portions which are relevant to the rejection of claim 9 are repeated here.
Regarding dependent claim 9, incorporating the rejection of claim 1, while GOOSSENS may not be relied upon to expressly disclose wherein the image group does not include an image of a window or an image of a web browser because those are the only types of content discussed with respect to FIGs 1A-1C.
YAMADA is similarly directed to [0007] obtaining a plurality of thumbnail images for a document having a plurality of pages, the thumbnail images each presenting each of the plurality of pages reduced in size in a reference state, rotated about a virtual rotation axis as a center, and processed into a view overlooked from a certain viewpoint… and using the display to show the relationship of different pages that have search results… the search result and the entire document can be presented in a manner in which the relation between them can be more readily, visually comprehensible.
Exemplary FIG 39 is discussed at [0151] is a view showing an example of a thumbnail image group in accordance with a modified example 6. A thumbnail image of the second selected page may have an angle of rotation smaller than that of thumbnail images before and after the second selected page…Further, in the invention, thumbnail images of pages in a predetermined range extending from the first selected page may be rotated through the same angle of rotation as that of the thumbnail image of the first selected page, and thumbnail images of pages outside the predetermined range extending from the first selected page may be rotated through an angle of rotation greater than the angle of rotation of the thumbnail image of the first selected page.
Note that the size of the thumbnail images in YAMADA is not fixed [0149] and may be decided in advance, changed based on user interaction, based on the device display, etc.  Further, the size need not be the same for all images; or the size may be approximately the same, based on available display range, or based on selection status.
Note also that YAMADA is not limited to electronic book readers [0155] but may be used with a variety of different devices; and the images being displayed are not limited to electronic book pages [0159] but could be an image based on a thesis, a report, a document, a figure, a table, a photo, a web site, or the like.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GOOSSENS and YAMADA before them, to have applied the technique of GOOSSENS (including calculating the arrangement positions of the thumbnails) to the content of YAMADA (not limited to electronic book pages [0159] but could be an image based on a thesis, a report, a document, a figure, a table, a photo, a web site, or the like) with a reasonable expectation of success (arriving at a visualization of content similar to that in YAMADA FIG 39). One having ordinary skill would be motivated to try the technique on one of the other content types (as both GOOSENS and YAMADA teach displaying web content), or by simply substituting a different content (e.g. a thesis, a report, a document…) for the web site content, each being well within the skill of one of ordinary skill at the time the invention was effectively filed.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173